  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM THOMAS CRANE,             )
                                  )
     Petitioner,                  )
                                  )       CIVIL ACTION NO.
     v.                           )         2:16cv399-MHT
                                  )              (WO)
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )



                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner's        objections    (doc.     no.   30)    are

overruled.

    (2) The        United     States      Magistrate       Judge's

recommendation (doc. no. 29) is adopted.

    (3) The   28    U.S.C.    §   2255   petition   for   writ    of

habeas corpus (doc. no. 2) is denied.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 29th day of November, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
